Citation Nr: 0411750	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a pancreas 
disorder.

4.  Entitlement to service connection for a liver disorder, 
including Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from August 1977 to June 1981.  

The Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) entered an unappealed 
rating decision in August 1995 that, in part, denied service 
connection for residuals of a left eye injury.  It was 
determined that a left eye injury sustained during service 
was not in the line of duty.  

In a more recent rating decision in November 2002, the RO 
denied claims for service connection for diabetes mellitus, 
an eye disorder, a pancreas disorder, and a liver disorder 
inclusive of Hepatitis C.  The RO denied the claim for an 
eye disorder on the basis that it was not proximately due to 
or the result of a service-connected condition-namely the 
diabetes, rather than as a residual of the left eye injury 
sustained while on active duty.  So the current claim for an 
eye disorder is a new claim, separate and distinct from the 
claim previously adjudicated by the RO in August 1995, which 
the veteran did not timely appeal.  Consequently, new and 
material evidence is not required to reopen this claim, to 
the extent that he is now alleging an altogether different 
basis of entitlement.  See, e.g., Spencer v. Brown, 4 
Vet. App. 283 (1993).

The current appeal to the Board of Veterans' Appeals (Board) 
arises from that November 2002 RO decision.




FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present in 
service or within the first post-service year, nor is it the 
result of any incident or incidents of military service.

2.  An innocently acquired eye disorder, not the result of 
the veteran's own willful misconduct, is not shown to have 
been present in service or causally related to a condition of 
service origin.

3.  There also is no competent evidence of a pancreas 
disorder related to military service.

4.  As well, there is no competent evidence of a non-
Hepatitis C liver disorder related to military service; and 
Hepatitis C is not shown to have been present in service or 
for many years thereafter, nor is it the result of any 
incident or incidents of military service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  An eye disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

3.  An pancreas disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

4.  An liver disorder, including hepatitis C, was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected condition.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in July 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from private physicians, or that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private doctors for him.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claims, and essentially notified the veteran of the 
evidence needed to prevail.  The duty to notify of necessary 
evidence and of the respective responsibilities-his and 
VA's, for obtaining or presenting that evidence has been 
fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical providers have also been 
obtained.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Additionally, in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that the Secretary failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that 
"[i]n making the determinations under [section 7261(a)], the 
Court shall . . . take due account of the rule of prejudicial 
error").

In this particular case, the July 2002 VCAA letter from the 
RO advising the claimant of his rights in VA's claims process 
predated the RO's November 2002 decision initially 
adjudicating his claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before denial) stipulated in the Pelegrini decision.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Diabetes mellitus, if manifest to a degree of at least 
10 percent within one year after service, shall be presumed 
to have been incurred in service, even though there is no 
evidence of this disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary, however.
 
Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  And this 
includes situations where a service-connected condition has 
aggravated another condition that is not service connected, 
but benefits are only payable in these circumstances for the 
degree disability over and beyond that existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).




Analysis

With respect to the claim for diabetes mellitus, the service 
medical records make no reference to this condition either in 
the way of complaint (e.g., symptoms, etc.) or objective 
clinical finding.  And a urinalysis was negative for sugar in 
the urine on the examination in April 1981 for separation 
from service.  The veteran's service in the military ended in 
June 1981.

On a VA general medical examination in December 1994, over 13 
years later, the diagnoses included hyperglycemia.  The 
veteran was evaluated at Davis Memorial Hospital in April 
2002.  He reported that he had experienced several months of 
polyuria, thirst, polydipsia, and visual blurring.  The 
diagnosis was new onset diabetes mellitus.  VA medical 
records, also dated in 2002, show he received ongoing 
treatment for this condition.

This medical evidence demonstrates the initial presence of 
diabetes mellitus many years after service, well beyond the 
one-year presumptive period.  Moreover, there is no medical 
opinion of record etiologically linking the diabetes 
mellitus, although diagnosed, to service.  And service 
connection requires not only a current diagnosis of the 
condition alleged, but medical evidence causally or 
etiologically linking the condition to the veteran's service 
in the military.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Absent this medical nexus evidence, the claim for diabetes 
mellitus must be denied.



As for the claim for an eye disorder, the evidence 
establishes that the veteran was involved in an automobile 
accident during service, in July 1980.  He sustained a skull 
fracture.  When examined at West Virginia University Hospital 
following that accident, his fundi were benign and visual 
fields were full.  He was examined at a service department 
ophthalmology clinic in December 1980.  He complained of 
blurred vision of the left eye and of diplopia.  The 
impression was post-concussion syndrome, no ocular pathology 
present.  The April 1981 examination for service separation 
showed no eye pathology, and uncorrected visual acuity was 
20/20.  

Robert B. Feldman, M.D., who examined the veteran in 
September 1986, indicated that damage to the veteran's left 
eye was due to trauma.  A VA physician, who examined the 
veteran in December 1994, determined that a left eye macular 
hole was due to an old injury.  Neither the private nor the 
VA examiner identified any right eye pathology.  

There is no medical nexus opinion in the record linking any 
current eye pathology to military service, other than the 
damage sustained to the left eye from the trauma resulting 
from the automobile accident.  And service connection for 
residuals of the left eye trauma, related to that unfortunate 
incident, already has been denied and not appealed because 
that injury was not incurred in the line of duty.  
See 38 C.F.R. § 3.1(m) and (n).

Insofar as the claims for a pancreas disorder and liver 
disorder, inclusive of Hepatitis C, the service medical 
records also are negative for indications of 
these conditions.  No pathology involving the liver or 
pancreas was noted on the April 1981 examination for service 
separation.  VA medical records, dated in 2002, confirm the 
veteran was treated for Hepatitis C.  But this was many years 
after service with no medical evidence otherwise linking this 
condition, or a pancreas disorder, to service.  So service 
connection cannot be granted.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Indeed, there is no medical evidence of 
record indicating the veteran currently has a pancreas 
disorder or a liver disorder other than Hepatitis C.

The veteran attributes his Hepatitis C to a blood transfusion 
received during treatment at a private medical facility in 
1980 following the automobile accident.  However, the report 
of that hospitalization shows that he did not receive a 
blood transfusion, as alleged.  And, again, there is no 
medical opinion in the record otherwise linking his Hepatitis 
C to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).

The veteran's own unsubstantiated lay assertions are the only 
evidence linking his diabetes mellitus, an innocently 
acquired eye disorder, a pancreas disorder, or any liver 
disorder to his military service.  And there is no indication 
from the record that he has medical training or expertise.  
So as a layperson, he is not competent to offer a medical 
opinion regarding the etiology of these disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, 
since his diabetes mellitus is not related to his service in 
the military, it naturally follows that he in turn cannot 
obtain service connection for an alleged resulting 
disability, on a secondary basis, due to pancreatic or liver 
dysfunction-even if somehow attributable to his diabetes.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 446-449.

For all these reasons, the preponderance of the evidence is 
against the claims, meaning the benefit-of-the-doubt doctrine 
does not apply, and the claims must be denied.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).




ORDER

The claim for service connection for diabetes mellitus is 
denied.

The claim for service connection for an eye disorder is 
denied.

The claim for service connection for a pancreas disorder is 
denied.

The claim for service connection for a liver disorder, 
including Hepatitis C, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



